Citation Nr: 1212583	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-38 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for low back strain.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, wife, sister in law


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to March 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Juan, Puerto Rico.  It was remanded by the Board for additional development in September 2009, and has now been returned to the Board for appellate disposition. Jurisdiction rests with the RO in Nashville, Tennessee. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2009 hearing.  He is now representing himself.


FINDINGS OF FACT

1.  The Veteran is not shown to have unfavorable ankylosis of his thoracolumbar spine, nor has he been shown to have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

2.  The Veteran is presently service connected for low back strain, rated 40 percent disabling.  The Veteran does not currently meet the schedular criteria for TDIU.

3.  The Veteran is not shown to be unable to work due to his low back strain.  He is unable to work due to a number of non-service connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for low back strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011   ); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was provided a notice that explained VA's duty to assist him with obtaining evidence in support of his claim in December 2007.  This letter also explained that in order to receive a higher rating for his service connected disability, he needed to show that it got worse.  The December 2007 letter also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  In accordance with the Board's instructions in the September 2009 remand, the Veteran was sent another letter in September 2009 which again provided this information, and also explained what the evidence needed to show in order to substantiate a claim for TDIU.  The Veteran's claim for TDIU was adjudicated in an April 2011 supplemental statement of the case (SSOC).  

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and a transcript of the Veteran's testimony at the July 2009 hearing.  The Veteran was afforded a VA examination of his back in September 2009 and a VA neurological examination in March 2011.  The Veteran's SSA records and the VA examinations were obtained in accordance with the instructions which were set forth in the September 2009 remand.  

The Board concludes that VA satisfied its obligations pursuant to the VCAA in this case.  The Board also finds that there is substantial compliance with the instructions that were set forth in the September 2009 Board remand. 

Increased Rating

The Veteran contends that the symptoms of his low back strain are more severe than is contemplated by the currently assigned 40 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In connection with a prior claim, the Veteran was afforded a VA examination of his back in August 2007.  The Veteran contended that he wore a back brace all the time since service.  He recently received a new brace.  Primarily his pain was located in his right lower back.  Since he had a cerebrovascular accident (CVA), his back pain had became worse and he had daily flare ups with ambulation and with standing.  He had not been prescribed bed rest at any point and had in fact been told to exercise.  However, he did not exercise.  He sometimes lay on the floor or in the fetal position to help his back pain.  He ambulated with a walker.  He was limited to walking approximately 100 meters but it was unclear whether this was due to back pain or knee pain.  He denied any fevers or chills but did complain of some numbness and weakness.  He did not have any bowel or bladder complaints.  He admitted to a history of neuropathy resulting from the numbness in his distal bilateral lower extremities.  The Veteran was unclear as to whether the weakness was due to the CVA or his back.  

Physical examination showed an abnormal posture with a slight list to the left. The Veteran had to brace himself with the exam table while he stood.  He was diffusely tender over the spinous processes as well as the paraspinous musculature without any step off noted. He had no greater trochanter tenderness bilaterally and no hip irritability bilaterally.  He walked slowly holding on to items in the room.  He was unable to heel and toe walk.  He was unable to stand on his toes. The Veteran was able to flex to 10 degrees, was unable to laterally flex in either direction, could laterally bend to 5 degrees on each side, and rotate 5 degrees to each side. 

There was moderate discomfort on the lumbar spine examination.  It was conceivable that pain could further limit function, particularly with repetitive use.  However, it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of certainty.

Some sensory abnormalities in the lower extremities were noted, but the examiner did not diagnose any radiculopathy at that time.

At the July 2009 hearing, the Veteran testified that he was unable to work due to his back problems.  He was taking narcotic medication for back pain.  His pain radiated down his legs.  He reported that he was unable to function due to back pain 15 or 16 times per year.  Sometimes he fell, which he attributed to his back problem.  He believed that his back problem was causing him to experience mental problems.  His pain got worse after the August 2007 VA examination.  The Veteran's wife testified that the Veteran was unable to help with any household chores since the 2004 CVA.  She reported that the Veteran was unable to function due to back pain once or twice per month.  The Veteran's sister-in-law reported that the Veteran sometimes fell.  However her testimony was not clear if this was attributable to the back or the CVA.  The Veteran came to the hearing in a wheelchair.  

SSA disability records showed that the Veteran was unable to work due to psychosis beginning in November 2004.  

The Veteran was reexamined in September 2009.  At that point he reported sharp low back pain that radiated into his right leg.  The Veteran reported that his pain was 10/10 in severity.  He had some weakness in the right leg.  The Veteran was post CVA affecting the right side, and he had weakness since the time of the stroke.  The Veteran used a walker and a lumbar corset.  He had flare ups of back pain in hot weather as well as with walking, leaning over, or sitting.  He never had surgery on his spine,  He had physical therapy and lumbar injections in the past.  He was currently taking several pain medications.  The Veteran reported that he was unable to work due to back pain.  He had been placed on bed rest for a period of 1 week in the last 12 months.  He had intermittent bouts of constipation and incontinence which he believed were related to medication.  He had fever and chills related to an infected foot ulcer.  

The Veteran walked with an antalgic gait and a limp in a slightly stooped position.  He had a very slow and hesitant gait and seemed unsteady on his feet.  He was unable to perform tandem gait or heel or toe walking.  Flexion was 0 to 30 degrees with pain.  Extension was 0-10 degrees with pain; right and left lateral bending was 20 degrees, both with pain; and rotation was 0 to 25 degrees on both sides with minimal pain on rotation.  Pain could possibly reduce motion further, particularly with repetitive use, but this could not be quantified.  Examination of the spine showed a normal alignment with no crepitance or step off.  The Veteran was tender to palpation over the lower lumbar spine and right paraspinal muscles.  He had a positive straight leg raise on the right but not on the left.  Motor function was reduced on the right and sensation was also reduced on the right.  X-rays of the lumbar spine showed some spurring of the end plates at L5-S1.  The disk spaces were well maintained.  There were no destructive or degenerative lesions.

The examiner diagnosed lumbago, right S1 radiculopathy, and S1 radiculitis.  

VA treatment records show that medication was prescribed for pain in the Veteran's back and headache pain.  There were some complaints of back pain.  During the course of this appeal, the Veteran had a left second toe amputation due to osteomyelitis, a right foot fifth ray amputation, and a right below the knee amputation.  None of these were indicated to be related to the Veteran's back problems in any way.

After the abnormal sensory findings at the September 2009 VA examination the Veteran was afforded a VA neurological examination in March 2011 to provide an opinion as to the etiology of these abnormalities, given the Veteran's history of diabetic neuropathy.  Upon examination the Veteran had reduced sensation n the left lower extremity; sensation was intact at the stump on the right.  There were no signs or symptoms of radiculopathy at the examination.  The decreased sensation on the left lower extremity was consistent with a diabetic neuropathy.  The Veteran has uncontrolled diabetes, and his sensory deficits were unlikely to be due to his service connected low back pain.  The low back pain was mild to moderate but could be aggravated on occasion.  

Pursuant to the general rating formula for diseases and injuries of the spine a rating of 40 percent is assigned for forward flexion of the thoracolumbar spine that is limited spine to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. For purposes of this determination, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disk syndrome that required bed rest prescribed by a physician and treatment by a physician. Id. 

There is no evidence that the Veteran has unfavorable ankylosis of any portion of his spine. While the Veteran's motion was significantly limited, the spine was not ankylosed.  There is also no evidence of incapacitating episodes, as defined by regulation, which had a total duration of at least 6 weeks during any 12 month period encompassed by this appeal.  One week of physician prescribed bed rest was noted at the most recent VA examination.

Moreover, while the examiner who performed the September 2009 VA examination diagnosed right S-1 radiculopathy, the Veteran was reexamined by a neurologist in March 2011 at which time sensation was noted to be preserved at the stump on the right, with sensory changes on the left which were due to diabetic neuropathy rather than the Veteran's back disorder.  Therefore, no separate rating for neurological dysfunction is warranted. 

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of back pain and limited motion are expressly contemplated by the Rating Schedule. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 40 percent for low back pain is denied.




TDIU 

The Veteran contends that he is unable to work due to his service connected low back strain, which is rated 40 percent disabling.  The Veteran is not service connected for any other disabilities.  

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent. 38 C.F.R. § 4.16(a).

The Veteran does not meet the schedular criteria for TDIU. 

However, it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).

Extraschedular consideration is not warranted in this case.  Despite the Veteran's contentions, the evidence does not show that he is unable to work solely as a result of his back disability.  SSA determined that he was unable to work due to a psychiatric disorder, with no mention of a back disorder.  Moreover, the Veteran's active medical problems, in addition to his back pain, include a right below the knee amputation, amputation of the 2nd toe on the left side, neck pain, recurrent headaches, diabetes, diabetic neuropathy, history of stroke, status post burr holes to evacuate a right subdural hematoma, GERD, paroxysmal atrial fibrillation, lacunar infarcts, coronary artery disease, psychosis, anxiety disorder, depression, hypothyroidism, hypertension and dyslipidemia.  It is clear that the Veteran is unable to work due to non-service connected medical problems.

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

ORDER

A rating in excess of 40 percent for low back strain is denied.

TDIU is denied. 



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


